DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on December 7, 2021.  As directed by the amendment, Claims 1, 16, 18-20, and 22 have been amended.  Claims 5 and 7 have been canceled.  Claims 1-4, 6, and 8-23 are allowable over the prior art.
Regarding the Office Action filed July 6, 2021:
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.
Applicant has resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been withdrawn.
Applicant has resolved all rejections under 35 USC 103.  Therefore, those rejections have been withdrawn.  Any further issues are resolved via an Examiner’s Amendment.  See Reasons for Allowance below for more details.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Attorney of Record Andrew Hansen on February 24, 2022.

The application has been amended as follows: 
REPLACE “pressure” with --a ventilator pressure-- (Claim 1, Line 2).
REPLACE “an elbow” with --the elbow-- (Claim 1, Line 4).
REPLACE “a positive pressure ventilation mask” with --the PPV mask-- (Claim 1, Lines 7-8).
REPLACE “a patient” with --the patient-- (Claim 1, Line 10).
REPLACE “a ventilator pressure” with --the ventilator pressure-- (Claim 1, Line 15).
REPLACE “pressure” with --a ventilator pressure-- (Claim 16, Line 2).
REPLACE “an elbow” with --the elbow-- (Claim 16, Line 4).
REPLACE “a positive pressure ventilation mask” with --the PPV mask-- (Claim 16, Lines 7-8).
REPLACE “a patient” with --the patient-- (Claim 16, Line 10).
REPLACE “a ventilator pressure” with --the ventilator pressure-- (Claim 16, Line 17).
REPLACE “an elbow” with --the elbow-- (Claim 20, Line 5).
REPLACE “a patient” with --the patient-- (Claim 20, Line 9).
REPLACE “a patient” with --the patient-- (Claim 20, Line 18).
REPLACE Claim 23 with the following:
The PPV system of claim 1, wherein the oral appliance is selected from the group consisting of the toothbrush or the swab.

Reasons for Allowance
Claims 1-4, 6, and 8-23 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses a positive pressure ventilation (PPV) system for accessing the oral cavity of a patient wearing a PPV mask under pressure, comprising: an elbow including a housing forming the elbow and defining an air supply conduit; a mask connector; an access port formed through the housing into the conduit, the access port providing access to the mouth of a patient wearing the mask with the elbow connected thereto; and an access valve positioned in the port and configured to move between a closed position and open position, the access valve including one or more slits, the one or more slits forming a movable portion in communication with ventilator pressure, wherein the movable portion of the access valve is configured to be pushed by the ventilator pressure to move the access valve toward the closed position, and an appliance module comprising an oral appliance and an adapter, the adapter sized and configured to be inserted into the access port and form a PPV seal therewith, at least a portion of the oral appliance sized and configured to pass through the elbow and enter a cavity of the mask when the adapter is positioned in the access port and the elbow is connected to the mask, wherein the oral appliance is selected from a group consisting of a toothbrush, a swab, a capnography appliance, and a microphone. The prior art does not anticipate and/or make obvious the claimed invention of Claim 1.
Claim 16 discusses a positive pressure ventilation (PPV) system similar to Claim 1, comprising: the elbow, the mask connector, the access port, the access valve including a plurality of leaflets configured to open in response to an oral appliance and configured to self-revert after 
Claim 20 discusses a method for treating a patient for a respiratory condition, comprising the apparatus of Claim 1, placing the mask on the patient, pressurizing the ventilator circuit, biasing the access valve of the elbow to the closed position; inserting an oral appliance through the access valve of the elbow and into the mouth of the patient and removing the oral appliance, wherein upon removing the oral appliance, the bias on the access valve causes the valve to partially seal.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 20.
Several prior art similar to the claimed invention are discussed below.
Hickle et al. (US 5,676,133) discusses an apparatus and method for preventing contamination of the post anesthesia care unit.  Hickle has the elbow with a port going through the elbow.  However, Hickle lacks an access valve positioned in the port that is able to move towards a closed position with a ventilator pressure.  Hickle also lacks the claimed appliance module which has an oral appliance and an adapter where the adapter can be positioned in the access port.  As shown in Fig 10, Hickle closes the port using a plug 152 and the port is much smaller than the instant invention’s port (Hickle: Fig 10).  It would be unreasonable to modify the port with a valve within the port since the size of the port is too small and since Hickle is utilizing a completely different way of closing the port (a plug).  Hickle discusses the use of sampling apertures to monitor the patient’s carbon dioxide (Hickle: Column 14, Lines 1-10).  However, Hickle mentions nothing about the use of a specific oral appliance with an adapter to fit through the port.  Therefore, Hickle does not disclose the claimed invention of Claim 1.  Similar arguments are applied to Claims 16 and 20.

Hart et al. (US 2016/0051281) discusses a surgical access port for passage through body tissue.  Similarly to the arguments of Christian, Hart has nothing to do with oral use and mentions nothing about masks with its connectors, valves, and ports.  It would be unreasonable to combine Hart with Hickle since Hickle mentions nothing about the use of a valve.  Therefore, Hart does not disclose the claimed invention of Claim 1.  Similar arguments are applied to Claims 16 and 20.
Varga et al. (US 2012/0289838) discusses a carbon-dioxide sampling system for accurately monitoring carbon dioxide in exhaled breath.  Varga does discuss about a mask but lacks the elbow and the access port and valve within the elbow.  Varga receives conduits and connections on the side of the mask and not on the front.  It would be unreasonable to modify Varga with an elbow that has an access port and valve.  Varga mentions the use of a tube 647 that can be a carbon dioxide sampling tube (Varga: paragraph 0191; Fig 6) and the tube 647 goes through an opening 632 on the side of the mask.  However, the slit/opening of Varga does not have the claimed characteristic of the valve in the instant invention, specifically its ability to move into a closed position under ventilator pressure.  Additionally, the tube 647 does not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785